Citation Nr: 0836628	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-40 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
endometriosis. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a ligamentous strain of the left 
groin, previously claimed as a stress fracture of the left 
hip.  

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2002 to March 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the September 2005 rating decision also 
denied entitlement to service connection for syncope.  The 
veteran filed a Notice of Disagreement with respect to this 
determination, but later, on her VA Form 9, limited her 
claims to those as stated in the issue section on the title 
page of this decision.  Moreover, while an appeal was 
perfected with respect to claims of entitlement to service 
connection for as left wrist injury and a back disorder, such 
claims were subsequently granted in a January 2006 rating 
decision.  Accordingly, the only issues on appeal are as 
indicated on the title page of this decision.

In July 2008, additional evidence was submitted by the 
veteran, accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.  

The issue of entitlement to service connection for depression 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran requires continuous treatment for control of 
pelvic pain and heavy and irregular bleeding due to 
endometriosis; her pelvic pain and heavy and irregular 
bleeding is controlled by treatment and endometriosis has 
never manifested by lesions involving the bowel or bladder.  

2.  The veteran's ligamentous strain of the left groin is not 
manifested by ankylosis, limitation of flexion of the thigh 
to 30 degrees or less or limitation of abduction with motion 
lost beyond 10 degrees.  


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for 
an initial 10 percent evaluation, but no greater, for 
endometriosis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code 7629 (2007). 

2.  Throughout the rating period on appeal, the criteria for 
an initial evaluation in excess of 10 percent for veteran's 
ligamentous strain of the left groin have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 3.322, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5250-5255 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case; neither the veteran nor 
her representative has alleged any prejudice.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that her claims were awarded 
with an effective date of March 8, 2005, the date of the day 
following her discharge, and that a noncompensable and 10 
percent ratings were assigned for endometriosis and a left 
groin disorder, respectively.  She was provided notice of how 
to appeal that decision, and she did so.  She was provided a 
statement of the case that advised her of the applicable law 
and criteria required for a higher rating and he demonstrated 
her actual knowledge of what was required to substantiate a 
higher rating in her argument included on her Substantive 
Appeal.  Although she was not provided pre-adjudicatory 
notice that she would be assigned an effective date in 
accordance with the facts found as required by Dingess, she 
was assigned the date of the day following her discharge as 
an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(b)(1).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service treatment records, 
afforded the veteran physical examinations and obtained 
medical opinions as to the severity of her service-connected 
disabilities.  She has not requested VA's assistance in 
obtaining any evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Endometriosis

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for endometriosis under 
Diagnostic Code 7629.  That Code section provides a 10 
percent rating where the evidence demonstrates pelvic pain or 
heavy or irregular bleeding requiring continuous treatment 
for control.  38 C.F.R. § 4.116, Diagnostic Code 7629.  A 30 
percent rating is assigned for pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  Id.  The 
highest rating of 50 percent is warranted if symptoms include 
lesions involving bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  Id.   

In July 2005 the veteran was provided a VA gynecological exam 
to address her endometriosis.  The examiner noted that around 
2002 the veteran developed menstrual irregularities and 
severe pain with her periods and pain with intercourse.  
Initially, the veteran was treated with non-steroidal 
medications, with no particular help.  In 2003, a pelvic 
ultrasound revealed some ovarian cysts compatible with 
endometriosis.  She was given injections of depo-Lupron over 
three months, which resolved her symptomatology and 
discontinued her menses until 4 to 5 months after the 
abatement of this treatment.  At that time her menses and 
associated endometriosis symptomatology returned.  In July 
2004 the veteran underwent a laparoscopy to treat the 
condition and did well following this procedure until October 
2004 when the symptoms returned.  At this time, the veteran 
was attempting to conceive and discontinued the use of 
hormonal medication.  Since that time up to the time of this 
examination the veteran had not been treating her 
endometriosis.  The veteran reported that her menstrual 
periods recurred every 21 to 28 days and lasted 3 to 4 days 
with heavy and painful menses.  She reported that she took 
Motrin and other home remedies to alleviate her pain.  
Endometriosis proven by laparoscopy was diagnosed.  

In December 2005 the veteran was once again afforded a VA 
gynecological examination based upon a full review of the 
claims file.  The examiner that conducted this examination 
was the same that conducted the July 2005 examination.  The 
examiner noted that the frequency of the veteran's menses had 
increased to 2 to 3 times per month and lasted from 3 to 5 
days every time.  The veteran reported passing large clots 
with her periods and indicated that her menses were very 
painful.  The veteran was not then seeking medical treatment 
for this condition, but took over-the-counter pain 
medications.  The veteran reported soft stools during her 
period as well as blood in the stool when wiping.  She denied 
any blood in the urine, but acknowledged dysuria.  The 
diagnosis of endometriosis was continued and the veteran was 
advised to start oral contraceptive pills.

The Board notes that the veteran's endometriosis has 
manifested by pelvic pain as well as heavy and irregular 
bleeding, but that when the disease has been actively treated 
the symptomatology associated therewith has abated.  The 
evidence shows that treatment with Lupron has been effective, 
but when not treated, the veteran's endometriosis symptoms 
return.  This indicates that the veteran's condition warrants 
a 10 percent evaluation.  With respect to the criteria for a 
30 percent evaluation, such an evaluation is not warranted 
because the veteran's pelvic pain and heavy and irregular 
bleeding is controlled when treatment is undertaken.  
Similarly, the Board acknowledges the veteran's complaints of 
soft stools, blood in the stools and dysuria, but finds no 
evidence of a diagnosis of lesions involving bowel or bladder 
confirmed by laparoscopy.  These complaints have not been 
attributed to the veteran's endometriosis.  Such findings are 
necessary to substantiate the maximum 50 percent evaluation; 
as outlined above, the evidence does not establish such 
findings.  The symptomatology associated with the veteran's 
endometriosis has been constant throughout the claim and 
appeal.  Accordingly, a 10 percent, but no greater, 
evaluation is granted throughout the rating period in 
question.  

Ligamentous Strain of the Left Groin

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, 
painful motion is factor to be considered.  38 C.F.R. § 4.59.

Normal ranges of motion of the hip are from hip flexion from 
zero degrees to 125 degrees, and hip abduction from zero 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for residuals of a 
ligamentous strain of the left groin.  

Diagnostic Code 5251 provides a maximum 10 percent disability 
rating for limitation of extension of the thigh that is 
limited to 5 degrees.  38 C.F.R. § 4.71a.  Because the 
veteran's disability is currently evaluated as 10 percent 
disabling, the Board need not consider this diagnostic code. 

Diagnostic Code 5252, under which the veteran's disability is 
currently evaluated, provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a maximum 40 percent 
rating is for flexion of the thigh that is limited to 10 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur. Id.  As shown below, there is no evidence of any such 
pathology; thus, these diagnostic codes are inapplicable.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In December 2005 the veteran was provided a VA examination 
based upon a full review of the claims file.  At that time, 
the veteran complained of pain in the left hip with prolonged 
walking less than 1 mile or prolonged standing greater than 
30 minutes.  She complained of sharp pain in her hip with 
certain movements such as flexion, abduction or internal 
rotation.  She denied any acute flare-ups and did not use any 
assistive devices.  

Objectively, there was tenderness along the groin area of the 
left hip along the insertion of the quadriceps muscle into 
the anterior superior iliac spine.  She walked with an 
antalgic gait secondary to pain in the left leg.  No 
ankylosis or arthritis was found.  Flexion was to 125/125 
degrees with pain.  Extension was from 0-30 degrees, with 
pain.  Adduction was to 20 out of 25 degrees, with pain.  
Abduction was to 40 out of 45 degrees, with pain.  External 
rotation was to 50 out of 60 degrees with pain.  Internal 
rotation was to 40 degrees, without pain.  No additional 
limitations were noted with repetition of movement during 
examination related to pain, fatigue, weakness or lack of 
endurance.  The examiner diagnosed stress fracture of the 
left hip, not found, and ligamentous strain in the left groin 
with residuals.  

With respect to Diagnostic Code 5252, the Board notes that 
the evidence must show limitation of flexion to 30 degrees or 
less.  Objective examination has shown that the veteran's 
left hip flexion is to 125 degrees, with consideration of 
pain, fatigue, weakness and lack of endurance.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At no time during the course 
of this claim and appeal has the evidence shown flexion 
limited to 30 degrees or less, or disability comparable 
therewith.  Accordingly, under this diagnostic code, the 
claim must be denied.  

Similarly, with respect to Diagnostic Code 5253, in order to 
establish the maximum 20 percent evaluation, it must be 
demonstrated that the veteran's disability has manifested by 
limitation of abduction with motion lost beyond 10 degrees.  
In the present case, objective examination has shown 
abduction limited to 40 degrees, with consideration of pain, 
fatigue, weakness and lack of endurance.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  This has been true throughout the 
course of the appeal.  Entitlement to a higher evaluation is 
therefore not warranted under this diagnostic code.  
Moreover, there are no other relevant Code sections for 
consideration here.  

Extraschedular Considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to a 10 percent, but no greater, initial 
evaluation for endometriosis is granted, subject to the laws 
and regulations governing the award of monetary benefits. 

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a ligamentous strain of the left groin, 
previously claimed as a stress fracture of the left hip, is 
denied.  


REMAND

The veteran's service treatment records suggest that she may 
have incurred a psychiatric disorder, including depression, 
in service.  A November 2002 service treatment record notes 
an Axis I diagnosis of rule out major depressive disorder, 
rule out post-traumatic stress disorder.  A June 2003 service 
treatment record contains a diagnosis of borderline 
personality disorder, but also notes mood swings and notes 
the possibility that the veteran had bipolar disorder.  A 
February 2005 service treatment record notes diagnosis of 
adjustment disorder with depressed mood, occupational 
problems and borderline personality disorder. 

Following the filing of her claim, the veteran was scheduled 
for a VA mental examination in July 2005, but failed to 
report.  She has explained that she was unable to report to 
this examination due to a family emergency.  She was 
subsequently rescheduled for a VA mental examination, but 
once again did not report; however, there is no indication in 
the claims file that she received notice of this scheduled 
examination.  Her representative has suggested that she did 
not receive such notice.

Because the evidence suggests that the veteran may have a 
psychiatric disorder attributable to service and because it 
appears that the veteran did not receive notice of the 
rescheduled VA mental examination, the Board feels that she 
should once again be scheduled for an examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).  The veteran should be advised of the VA 
regulatory provisions regarding the consequences of failing 
to report for a scheduled VA examination.  See 38 C.F.R. § 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose of 
diagnosing and ascertaining the current 
nature and likely etiology of any 
psychiatric disorder(s).  The claims 
folder should be made available to the 
medical professional providing the opinion 
for review in conjunction with rendering 
the opinion.

When the veteran is notified of the 
scheduling of the examination, she should 
be provided notice of the regulatory 
provisions regarding the consequences of 
failing to report for a scheduled VA 
examination.  38 C.F.R. § 3.655.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
the any currently diagnosed psychiatric 
disorder(s) is/are related to the 
veteran's active military service.  The 
examiner should also comment as to the 
approximate date of onset of the any 
diagnosed psychiatric disorder(s).  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale 
consistent with the evidence of record.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the veteran's claim of 
entitlement to service connection for a 
depression.  If this claim remains denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


